Zimmerman, J.,
dissents for the reason that plaintiff could and should have “put all his eggs in one basket” in his first action against defendant Ryan and others. By failing to do so, he was precluded from a second go at Ryan on a basis which could and should have been asserted in the first place. Plaintiff and Ryan were adversaries at the first trial, and the evidence in both trials was of a similar nature. In short, a plaintiff should not be permitted to divide his cause of action, advancing one ground for recovery in the first action and, if he fails in that, proceed in a second action to accomplish a like objective, setting up another ground for recovery. He is required to lay all his cards on the table at once and may not resort to a piecemeal approach. The principle involved in a situation like the present one is exemplified in the case of City of Cincinnati v. Emerson, 57 Ohio St. 132, 48 N. E. 667.